Citation Nr: 1622799	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia, VARO.  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In December 2013, the case was remanded for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  

REMAND

The Veteran states that a back injury and treatment in service were documented, and that he had copies of records of such injury and treatment.   He relates that he brought them to an April 2007 VA examination, and submitted them to the VA examiner (who then provided an opinion supporting the Veteran's claim).  The December 2013 remand instructed the RO to arrange for an interview with the April 2007 examiner to ascertain whether he has any recollection of whether the Veteran presented him copies of service treatment records (STRs) pertaining to a back injury and treatment in service.  The remand further instructed that if the examiner was unable to confirm whether or not records were presented at the April 2007 examination, an exhaustive search for the record should be conducted.  

The claims file contains February 2014 correspondence from the Marion, Indiana, VA Medical Center (VAMC) which notes that the provider who examined the Veteran is no longer employed there.  There is no documentation in the record that thereafter an exhaustive search for the reported records was conducted.  Therefore, a remand to ensure compliance with the Board's December 2013 remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran reported he submitted the service records to the examiner on April 2007 VA examination at the Marion VAMC.  That examination took place less than 10 years ago, that there is a reasonable possibility that records submitted at the examination were attached to the original reports of the Veteran's examination maintained at that facility.  If the Veteran no longer has a record maintained at that facility the records submitted may have been retired (to storage) along with any further of the Veteran's records maintained at that facility.  An exhaustive search of all facilities where the records may have been retired is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should conduct an exhaustive search for the service records the Veteran reported he submitted to the examiner on his April 2007 examination at the Marion VAMC.  This should include a search for any of the Veteran's medical records at the Marion VAMC, particularly his records from 2007.  If that facility no longer maintains a record for the Veteran the search should encompass all VA records storage facilities where the Marion VAMC records may have been retired.  If the records the Veteran reported he submitted in April 2007 are not located, the scope of the search should be documented in the record.

2. The AOJ should review the record, arrange for any further development deemed necessary, and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

